Willard Bartlett, J.:
The plaintiff, a young woman, then nearly eighteen years of age, was injured on the night of November 4, 1894, as she was alighting from a train at the Brooklyn terminus of the New York and Brooklyn bridge, by falling into a space between the platform of a bridge car and the curved edge of the station platform. This space was :from eight and a half to twelve inches in width. The trial court left it to the jury to say whether it was not the duty of the defendant, under the circumstances, to give the passengers adequate and ; sufficient warning of danger in crossing from the car platform to 'the station platform, by reason of the existence of this opening between them; and, furthermore, whether any warning wasactually given, sufficiently specific to call the attention of the plaintiff to the .particular source of danger. The jury answered these questions in favor of the plaintiff and awarded her $2,000 damages for the ‘.injuries which she suffered.
In the course of the trial the rulings of the learned judge who ■presided eliminated from the case all question of the defendant’s negligence except as to its obligation to give warning to the plaintiff of the existence of the opening into which she fell. He •expressly held that the jury would not be permitted to draw any inference of negligence on account of the construction of the platform at the bridge terminus or from the failure to adopt a sliding-platform there, such as was in use at the station of the Manhattan *531Elevated railroad in New York city, thus assuming that the opening was necessary and was not greater than prudence would allow or than necessity required. lie also instructed the jury that the evidence was overwhelmingly in favor of the proposition that the platform was properly lighted at the time of the accident, and directed them that they could not find to the contrary.
It thus appears that the only ground on which the case was submitted to the jury was the alleged omission of the defendant to warn the plaintiff of the danger to which she was exposed in crossing from the car to the station platform, and the verdict in her favor must be sustained on this ground if it is sustained at all. {Marks v. Rochester Railway Co., 146 N. Y. 181.)
The evidence as a whole presents the case of a young woman, over seventeen and one-half years old, called upon to alight with others from a railroad car at a platform which was at the most a foot distant from the car. The platform was perfectly lighted. Every person of her age and intelligence must know that some space necessarily intervenes between a car and the platform of the station at which it is drawn up. She was neither ill nor infirm. There was no proof as to whether a distance of twelve inches is greater than the • length of an average step; but whether it is or not, I should hesitate to say that any negligence could be charged against the defendant on account of the existence of such a space between the car and the platform at the bridge station, in the case of a grown person in good health attempting to leave the car with sufficient light and an opportunity to perceive the opening. It would be placing too burdensome a responsibility upon common carriers to hold them liable for negligence under such circumstances.
But here the injured passenger had never been in the bridge cars before, and she testified that as she left the train there was a crowd •ahead of her and behind. However good may have been the light in the station, the presence of numerous other passengers in front might well prevent her from perceiving the extent of the space she liad to step over even in the exercise of reasonable care.
It does not follow, therefore, that because the platform was adequately lighted the defendant did not owe any further duty of care in the premises. If the crowded condition of travel were such as to render it difficult for an ordinarily careful person, unfamiliar with *532the surroundings, to see ahead sufficiently to avoid danger from the necessary opening, then it was incumbent upon the defendant to provide some means whereby to caution the outcoming passengers. Hence, upon the proof, the learned trial judge was right in holding that there was a question for the jury in respect to the alleged omission to give any warning to the persons leaving the car on the occasion of the accident. He went too far, however, in his instructions in regard to the nature of the required warning. He told the jury that if they found there was necessity for it and there was a warning given, “ there must have been warning given which was brought to the notice of this plaintiff, not a general warning to all passengers; there must have been warning to this plaintiff ; because it appears undisputedly that this is the first time she ever crossed the bridge, ever alighted at that station ; ” and he added that the warning must have been sufficiently specific to call her attention to the particular source of danger. Counsel for the defendant duly excepted to the instruction that if the jury found a warning necessary, they must find that it was specifically brought home to the plaintiff, and I think that instruction was erroneous.
Whatever obligation there was to give any warning at all arose not from insufficient lighting, but from the fact that the crowd leaving the car hid the opening from all the passengers but those who were the first to get off. To guard against injury to persons whose vision was thus obstructed a general warning such as in the ordinary course of things would be likely to reach all the passengers on their way out, was all that the defendant could reasonably be called upon to give. Its trainmen and station agent have no means of distinguishing between passengers who have been at the bridge terminus before, and passengers who arrive there for the first time; and, even if they had, it would be a physical impossibility for them to go up to each new passenger before he left the car and tell him to look out for the opening at the platform. The timely utterance of cautionary words in such a tone and of such a character that they ought to be, and naturally would be heard and understood by passengers giving ordinary attention to what is going on around them, is a full discharge of the obligation which the law imposes upon the common carrier under such circumstances.
In the absence of the erroneous instruction to which I have refer*533red, the jury might have thought that the general warning to which the conductor of the train testified was sufficient. On account of this error, and without considering the other questions in the case, I think the judgment should be reversed.
Judgment reversed and new trial granted, with costs to abide the event.
All concurred.
Judgment and order reversed and new trial granted, costs to abide the event.